Citation Nr: 1017618	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
spondylolisthesis, L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Waco, Texas.

A Board decision dated March 2009 denied a claim of 
entitlement to a rating greater than 40 percent for service-
connected spondylolisthesis, L5-S1.  The Veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated January 2010, the 
Court remanded the Board's decision pursuant to the terms of 
a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the JMR requested the Board to discuss whether 
the Veteran has reasonably raised a claim of entitlement to 
TDIU.  In March 2010, the Veteran submitted a formal TDIU 
claim (VA Form 21-8940) rendering a discussion of whether 
TDIU has been raised as moot.  

In May 2009, the Court held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim 
for increased compensation benefits.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 
F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to 
TDIU is not a free-standing claim which must be pled with 
specificity).

Thus, the Board deems the recently raised TDIU claim as part 
and parcel of the increased rating claim on appeal.  However, 
for administrative purposes, the TDIU aspect of the claim has 
been listed as a separate issue.  The Board must remand this 
matter as it would be fundamentally unfair to the Veteran to 
decide a claim which has not been developed and adjudicated 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In connection with the TDIU claim, the Veteran submitted a 
March 2010 vocational consultant report indicating that the 
Veteran reported a worsening of bilateral leg numbness, 
tingling and pain since his last VA examination in April 
2006.  The April 2006 VA C&P examination report did not 
reveal any chronic neurologic impairment attributable to the 
service-connected low back disability.  As the Veteran 
reports an increased severity of symptoms, the Board finds 
that additional VA examination is necessary to comply with VA 
duty to assist the Veteran in developing his claim.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of entitlement 
to TDIU.

2.  Obtain the Veteran's clinical records of 
treatment for service-connected 
spondylolisthesis, L5-S1, at the Bonham, 
Texas VA Medical Center since February 2006.

3.  Afford the Veteran appropriate VA 
examination(s) in order to determine the 
current nature and severity of service-
connected spondylolisthesis, L5-S1.  All 
indicated special studies and tests should be 
accomplished.  The claims folder should be 
made available to the examiner for review. 

The examiner is asked to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected spondylolisthesis, L5-S1.  The 
examiner should be directed to fully address 
all factors in each of the following 
questions: 

    a) provide complete information concerning 
range of motion of the thoracolumbar spine, 
including flexion, extension, lateral flexion 
in each direction and rotation in each 
direction;

    b) state whether the Veteran currently has 
ankylosis and if so, if such ankylosis is 
favorable or unfavorable;

    c) comment on the nature and extent of any 
chronic neurological manifestations- i.e., 
neurological signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so;

    d) comment on the impact of functional 
loss due to pain, more movement than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement on the 
Veteran's service-connected disability 
picture; and 

    e) comment on the impact of the service-
connected service-connected 
spondylolisthesis, L5-S1, disability picture 
on the Veteran's ability to obtain and 
maintain substantially gainful employment, 
including a discussion of the conclusions 
from the March 2010 private vocational 
consultant report.  If unemployability due to 
service-connected spondylolisthesis, L5-S1, 
is found, please identify the onset of 
unemployability.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

